UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-03386) Exact name of registrant as specified in charter:	Putnam Global Health Care Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	May 31, 2014 Item 1. Schedule of Investments: Putnam Global Health Care Fund The fund's portfolio 5/31/14 (Unaudited) COMMON STOCKS (99.4%) (a) Shares Value Biotechnology (24.2%) Amgen, Inc. 119,335 $13,841,667 Amicus Therapeutics, Inc. (NON) 407,042 964,690 Anacor Pharmaceuticals, Inc. (NON) 72,800 982,800 Applied Genetic Technologies Corp. (NON) 166,558 2,281,845 Aquinox Pharmaceuticals, Inc. (Canada) (NON) 103,607 921,066 Auspex Pharmaceuticals, Inc. (NON) 148,038 3,131,004 BIND Therapeutics, Inc. (NON) (S) 219,685 1,867,323 Biogen Idec, Inc. (NON) 37,500 11,976,375 BioMarin Pharmaceutical, Inc. (NON) 223,000 12,925,080 Celgene Corp. (NON) 430,600 65,894,718 ChemoCentryx, Inc. (NON) (S) 180,888 973,177 Chimerix, Inc. (NON) (S) 90,251 1,665,131 Circassia Pharmaceuticals PLC (United Kingdom) (NON) 242,993 1,215,804 Conatus Pharmaceuticals, Inc. (NON) (S) 171,528 1,061,758 Concert Pharmaceuticals, Inc. (NON) 146,831 1,297,986 FivePrime Therapeutics, Inc. (NON) 401,997 5,221,941 Gilead Sciences, Inc. (NON) 1,032,800 83,873,688 Grifols SA ADR (Spain) 382,200 15,907,164 Insmed, Inc. (NON) 216,900 2,850,066 InterMune, Inc. (NON) 793,200 31,426,584 Intrexon Corp. (NON) (S) 23,771 501,330 Kindred Biosciences, Inc. (NON) 135,406 2,288,361 Medivation, Inc. (NON) 88,900 6,474,587 Merrimack Pharmaceuticals, Inc. (NON) (S) 520,434 4,043,772 Neuralstem, Inc. (NON) 491,038 2,111,463 OncoGenex Pharmaceutical, Inc. (NON) 45,200 171,308 Portola Pharmaceuticals, Inc. (NON) 180,369 3,996,977 PTC Therapeutics, Inc. (NON) 198,149 4,698,113 Puma Biotechnology, Inc. (NON) 57,136 4,366,904 Receptos, Inc. (NON) 288,956 8,599,331 Retrophin, Inc. (NON) (S) 672,000 9,824,640 TESARO, Inc. (NON) 268,599 7,155,477 Trevena, Inc. (NON) 450,443 1,977,445 Ultragenyx Pharmaceutical, Inc. (NON) 58,406 2,193,729 uniQure BV (Netherlands) (NON) 86,451 747,801 Verastem, Inc. (NON) 355,447 3,298,548 Vertex Pharmaceuticals, Inc. (NON) 207,500 14,993,950 Food and staples retail (2.4%) CVS Caremark Corp. 416,600 32,628,112 Health-care equipment and supplies (6.4%) Antares Pharma, Inc. (NON) (S) 650,400 1,918,680 Baxter International, Inc. 294,000 21,876,540 CareFusion Corp. (NON) 77,900 3,344,247 Elekta AB Class B (Sweden) (S) 288,608 3,730,513 Medtronic, Inc. 277,300 16,923,619 Olympus Corp. (Japan) (NON) 167,000 5,394,040 St. Jude Medical, Inc. 138,000 8,956,200 Stryker Corp. 116,400 9,834,636 Unilife Corp. (NON) (S) 557,524 1,605,669 Zimmer Holdings, Inc. 153,100 15,975,985 Health-care providers and services (11.3%) Aetna, Inc. 541,500 41,993,325 AmerisourceBergen Corp. 188,100 13,765,158 Catamaran Corp. (NON) 258,100 11,294,456 CIGNA Corp. 228,700 20,532,686 Express Scripts Holding Co. (NON) 428,464 30,622,322 Fresenius Medical Care AG & Co., KGaA (Germany) 70,936 4,699,445 LifePoint Hospitals, Inc. (NON) 25,900 1,586,116 Sinopharm Group Co. (China) 310,800 842,975 UnitedHealth Group, Inc. 304,200 24,223,446 WellPoint, Inc. 76,200 8,257,032 Life sciences tools and services (2.3%) Morphosys AG (Germany) (NON) 8,476 767,767 PerkinElmer, Inc. 166,000 7,465,020 Quintiles Transnational Corp. (NON) 14,917 760,469 Thermo Fisher Scientific, Inc. 197,800 23,124,798 Personal products (0.1%) Synutra International, Inc. (NON) 350,824 1,968,123 Pharmaceuticals (52.7%) AbbVie, Inc. 957,800 52,037,274 Achaogen, Inc. (NON) 111,627 1,566,127 Actavis PLC (NON) 354,552 75,001,930 Aerie Pharmaceuticals, Inc. (NON) 288,936 4,527,627 Allergan, Inc. 226,100 37,862,706 Aspen Pharmacare Holdings, Ltd. (South Africa) 230,928 5,960,002 Astellas Pharma, Inc. (Japan) 1,612,500 20,746,895 AstraZeneca PLC (United Kingdom) 821,375 58,974,700 Auxilium Pharmaceuticals, Inc. (NON) (S) 713,300 15,963,654 Bayer AG (Germany) 193,827 28,033,240 Bristol-Myers Squibb Co. 878,200 43,681,669 Cempra, Inc. (NON) (S) 271,257 2,566,091 Corium International, Inc. (NON) 292,706 2,078,213 Daiichi Sankyo Co., Ltd. (Japan) 261,000 4,437,392 Eli Lilly & Co. 795,700 47,630,602 GlaxoSmithKline PLC (United Kingdom) 892,498 23,951,023 Glenmark Pharmaceuticals, Ltd. (India) 298,302 2,788,918 Jazz Pharmaceuticals PLC (NON) 20,600 2,922,316 Johnson & Johnson 439,300 44,571,378 Medicines Co. (The) (NON) 177,800 4,960,620 Merck & Co., Inc. 794,400 45,963,984 Mitsubishi Tanabe Pharma Corp. (Japan) 180,800 2,636,835 Novartis AG (Switzerland) 401,368 35,990,899 Pfizer, Inc. 991,940 29,391,182 Roche Holding AG-Genusschein (Switzerland) 95,913 28,222,307 Sanofi (France) 608,746 65,090,460 Sawai Pharmaceutical Co., Ltd. (Japan) 37,200 2,318,858 Shire PLC (United Kingdom) 263,005 15,050,572 Sihuan Pharmaceutical Holdings Group, Ltd. (China) 1,928,000 2,296,629 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 293,665 14,827,146 Zoetis, Inc. 374,856 11,508,079 Total common stocks (cost $859,877,853) CONVERTIBLE BONDS AND NOTES (0.2%) (a) Principal amount Value Auxilium Pharmaceuticals, Inc. cv. sr. unsec. notes 1 1/2s, 2018 $2,134,000 $2,490,111 Total convertible bonds and notes (cost $2,134,000) WARRANTS (0.0%) (a) (NON) Expiration date Strike Price Warrants Value Neuralstem, Inc. Ser. J (acquired 1/14/14, cost $0.25) (F) (RES) 1/3/19 $3.64 245,519 $162,043 Total warrants (cost $—) U.S. TREASURY OBLIGATIONS (0.0%) (a) Principal amount Value U.S. Treasury Notes 5/8s, August 15, 2016 (i) $93,000 $93,524 Total U.S. treasury Obligations (cost $93,524) SHORT-TERM INVESTMENTS (2.2%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.06% (AFF) 4,999,380 $4,999,380 Putnam Cash Collateral Pool, LLC 0.18% (d) 24,694,970 24,694,670 U.S. Treasury Bills with an effective yield of 0.04%, October 23, 2014 (SEGSF) $180,000 179,971 U.S. Treasury Bills with effective yields ranging from 0.03% to 0.10%, August 21, 2014 (SEGSF) 380,000 379,973 U.S. Treasury Bills with an effective yield of 0.04%, August 14, 2014 (SEGSF) 70,000 69,995 Total short-term investments (cost $30,323,985) TOTAL INVESTMENTS Total investments (cost $892,429,362) (b) FORWARD CURRENCY CONTRACTS at 5/31/14 (aggregate face value $91,597,343) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 6/18/14 $32,708,778 $33,026,626 $(317,848) Citibank, N.A. Danish Krone Buy 6/18/14 15,230,851 15,338,508 (107,657) Credit Suisse International Japanese Yen Buy 8/20/14 15,048,181 14,905,285 142,896 HSBC Bank USA, National Association Australian Dollar Buy 7/17/14 14,866,516 14,697,097 169,419 JPMorgan Chase Bank N.A. Swiss Franc Buy 6/18/14 13,508,122 13,629,827 (121,705) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through May 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,393,237,985. (b) The aggregate identified cost on a tax basis is $893,013,819, resulting in gross unrealized appreciation and depreciation of $545,174,179 and $19,744,021, respectively, or net unrealized appreciation of $525,430,158. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $162,043, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $1,296,505 $120,640,838 $116,937,963 $2,182 $4,999,380 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $24,694,670, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $24,051,582. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $616,122 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 75.2 % United Kingdom 7.1 France 4.7 Switzerland 4.6 Japan 2.5 Germany 2.4 Spain 1.1 Israel 1.1 Other 1.3 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $193,926 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $547,210 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $629,919 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer staples $34,596,235 $— $— Health care 1,309,315,533 41,462,542 — Total common stocks — Convertible bonds and notes $— $2,490,111 $— U.S. treasury obligations — 93,524 — Warrants — 162,043 — Short-term investments 4,999,380 25,324,609 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(234,895) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $312,315 $547,210 Equity contracts 162,043 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) $112,800,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Citibank, N.A. Credit Suisse International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Total Assets: Forward currency contracts# — — 142,896 169,419 — 312,315 Total Assets $— $— $142,896 $169,419 $— $312,315 Liabilities: Forward currency contracts# 317,848 107,657 — — 121,705 547,210 Total Liabilities $317,848 $107,657 $— $— $121,705 $547,210 Total Financial and Derivative Net Assets $(317,848) $(107,657) $142,896 $169,419 $(121,705) $(234,895) Total collateral received (pledged)##† $(317,848) $(107,657) $142,896 $93,524 $(109,989) $(299,074) Net amount $— $— $— $75,895 $(11,716) $64,179 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Health Care Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2014
